The State of TexasAppellee/s




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                       October 23, 2014

                                     No. 04-14-00652-CR

                                  Emilio Rene MARTINEZ,
                                          Appellant

                                               v.

                                  THE STATE OF TEXAS,
                                        Appellee

                  From the 229th Judicial District Court, Duval County, Texas
                                 Trial Court No. 13-CRD-90
                         Honorable Ana Lisa Garza, Judge Presiding


                                        ORDER
        The court reporter’s motion for extension of time to file the record is granted. We order
the record due November 20, 2014.



                                                    _________________________________
                                                    Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of October, 2014.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court